Order entered September 9, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00079-CV

        EDDIE & SHIRLEY JONES AND ALL OTHER OCCUPANTS, Appellants

                                             V.

                 HSBC BANK USA NATIONAL ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. 13-06600-A

                                         ORDER
       Because the reporter’s record was filed August 5, 2014, we VACATE our May 2, 2014

order submitting the appeal without the reporter’s record. The reporter’s record is considered

duly filed as of August 5, 2014.

       Appellants’ brief remains due September 10, 2014.


                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE